Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgements
This action is in reply to the Amendments/Response received on 30 June 2021.
Claims 1-20 are currently pending.
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2021 was entered into the application file and the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification is replete with errors and minor informalities rendering it almost incomprehensible.  The disclosure is objected to under 37 CFR 1.71. The summary is not a summary but mere recitation of claims using “optionally” before each claim.  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The specification and claims are objected to as the specification and claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The summary of the invention is not a summary but mere recitation of claims using “optionally” before each claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A review of the disclosure does not reveal the manner in which the claims are performed. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure/algorithm as to how the service data processing raises questions whether applicant truly had possession of this feature at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 1-20, the claim are rejected for being vague and indefinite since the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding Claim 1, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted elements are:  the connection and communications between the information server and service apparatus and user terminal.  As presently stated it is vague and indefinite due to the gap between the steps and elements. 
Regarding Claim 1, the phrase “perform service data processing” in line 10 renders the claim vague and indefinite since it is unclear if this is the same as “providing selecting service data information” from the service apparatus or if perform service data processing is separate and distinct.  As presently stated it is unclear what this limitation requires. 
Regarding Claim 2, the phrase “second record information about the user corresponding to the first record information can be found from a binding” renders the claim vague and indefinite since it is unclear if this requires finding a binding or finding the second information.  As presently stated this limitation is vague and indefinite since it is unclear what this requires. 

Regarding Claim 2, the phrase “using…found second record information…as the second information about the user” renders the claim vague and indefinite since it is unclear what this limitation requires. 
Regarding Claim 2, Claim 2 is vague and indefinite since it recites the limitation "the second record information corresponding to the first record information about the user" in claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 3, the phrase “acquiring by using the user information” renders the claim vague and indefinite since it is unclear what this limitation requires. 
Regarding Claim 3, the phrase “acquired second record information from the service appartus” renders the claim vague and indefinite since it is unclear if this is the same as the previously recited “second information about the user” or if this is distinct second record information.  As presently stated it is unclear what this limitation requires. 
Regarding Claim 4, the phrase “the first record information” renders the claim vague and indefinite since it is unclear if this is further limiting the previously recited “the first record information about the user” of if this is distinct first record information.”  As presently stated it is unclear what this limitation requires. 
Regarding Claim 5, the phrase “determining…in response to that the second record information is determined” renders the claim vague and indefinite since it is unclear what this limitation requires.  
Regarding Claim 12, the phrase “processing the service data processing result” renders the claim vague and indefinite since it is unclear if this is performed by the one or more processors, the information server, the service apparatus or separate and distinct component, as presently stated it is unclear what this requires. 

The Examiner finds that because the claims are indefinite under 35 U.S.C. §112(b), it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a request with service information, determining second information from first information and processing the information.  Under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” “memories” and “server” nothing in the claim element precludes the step from practically being performed in the 
This judicial exception is not integrated into a practical application. In particular, the claims only recites additional elements – using a processor to perform the steps and generic “devices”. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Conclusion

 The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
To summarize:
•    Claim 1 is directed to an abstract idea.
•    Claim 1 uses general purpose technology executing in a routine and conventional manner. The instant invention uses conventional operating systems, computers/servers, devices and memory and networks.
•    Claim 1 does not impart an improvement to another technology or technical field.
•    Claim 1 does not move beyond a general link of the use of an abstract idea to a particular technological environment.
•    While Claim 1 provides a useful purpose in the arts, the claim does not solve a technical problem.
•    The analysis of Claim 1applies to all statutory categories of the Applicant’s claimed invention. As such, the presentment of Claim 1 otherwise styled as a memory  (claim 12, 18), machine or manufacture, for example, would be subject to the same analysis and rejection.

Reference: MPEP 2106

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  In response to Examiner’s objections to the specification, the amendments to remove “stickiness” have been entered, however, the summary and specification remains objected to as it is merely recites the claims with “optionally” in front of the limitations and appears to be a foreign translation as it replete with errors.  The Applicant’s arguments have been fully considered but are not persuasive.  
Applicant’s 112 arguments have been fully considered but are not persuasive.  The 112(a) arguments are not persuasive.  As detailed above, the rejection is not an enablement rejection, rather a review of the disclosure does not reveal the manner in which the second information is determined or calculated. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure/algorithm as to how this is calculated raises questions whether applicant truly had possession of this feature at the time of filing.  To underscore this rejection, Examiner notes the specification merely recites the claims with “optionally” and does not disclose in the written description a specific algorithm for performing these steps.  Applicant’s arguments have been fully considered are not persuasive.  In response to Applicant’s regarding the 112(b) rejections these have been fully considered.  Applicant’s amendments to the claims present new issues of indefiniteness and therefore the claims are presently rejected under 112(b).  
In response to Applicant’s arguments regarding the 101 rejections of the claims these have been fully considered and are not persuasive.  The rejection set forth above is incorporated in full.  As detailed above, the claim sets forth an abstract idea as it is both a mental process and method of performing Electric Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) which held that collecting data from multiple data sources, analyzing the data, and displaying the results to be in the realm of abstract ideas.   This judicial exception is not integrated into a practical application.  In particular, the claim only recites processing data. The claim recites an additional element information server and service apparatus for performing the receiving, determining steps.  The computing system is recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data.  Accordingly this additional element does not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore the claims are directed to an abstract idea.  (2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).  Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.  Under Step 2B of the Mayo framework, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely recited in a generic manner and operate using well-understood, routine and conventional functions (see 2019 Revised Subject Matter Eligibility) and the courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner --receiving/processing/storing data, receiving or transmitting data and performing repetitive calculations.  The claims merely recites these additional limitations in an attempt to further define the field of use of the abstract idea.  In this regard, claim 1 parallels Ultramercial in that claim 1 broadly and generically claims use of generic computer components to perform the recited functions and merely attempts to restrict use of the claimed abstract idea to a particular technological environment.
In TLI Communications, LLC v. AVAutomotive LLC et al, TLI Communications alleged that the defendants infringed a patent related to a method and system for taking, transmitting, and organizing digital images. The district court dismissed the complaint after concluding that the patent-in-suit failed 
In TLI, the court found the following among other things:
Recited physical components merely provide a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner.
The claims are not directed to a specific improvement to computer functionality.
The specification does not describe a new telephone, a new server, or a new physical combination of the two.
The claims are not directed to a solution to a technical problem, nor do the claims attempt to solve “a challenge particular to the Internet," and therefore DDR Holdings has no applicability. Nothing in the instant claims results in merging two different web environments into a single display while preserving the look and feel of each web environment.
In comparison with TLI Communications:
Claim 1 recites/implies physical components that merely provide a generic environment in which to carry out the abstract idea, 
Claim 1 is not directed to a specific improvement to machine (server or client) functionality.
The instant specification and drawings do not describe a new client machine, a new server, or a new physical combination of the two. 
Claim 1 is not directed to a solution to a technical problem, nor does it attempt to solve “a challenge particular to the Internet."
Drawing further on TLI Communications, the federal court:
Found that the claims failed to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea.
Noted that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “well-understood, routine, conventional activities previously known in the industry, o Determined the telephone unit behaves as expected, o Found the server fails to add an inventive concept because it is simply a generic computer that "administers" digital images using a known "arbitrary data bank system."
Concluded, in sum, the recited physical components behave exactly as expected according to their ordinary user.
In comparison with TLI Communications:
Claim 1 fails to recite any elements that individually or as an ordered combination transform the abstract idea into a patent-eligible application of that idea.
Claim 1 relies on recitation of concrete, tangible components that are insufficient to confer patent eligibility to an otherwise abstract idea, 
The system in Claim 1 behave as expected.
Likewise the system (computing system) fails to add an inventive concept because it is simply a generic computer that "administers" processes, 
In sum, the recited physical components behave exactly as expected according to their ordinary use.
The instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea. Each step of the instant claim, when taken alone, is executed in a manner routinely and conventionally expected of these elements. Additionally, while a more explicit abstract idea styled as a process or machine may overcome the prior art on record, a more detailed abstract idea is still an abstract idea. Likewise, a more detailed generic computing system is still a generic computing system.
The claimed functions can be carried out in existing computers long in use, no new machinery being necessary. Claim 1 merely assumes the availability of physical components including a computing system, for input, memory, look-up, comparison, and output.
Even considered as an ordered combination, the additional limitations of claim 1 do not add anything further than when they are considered individually. Thus, under Step 2B of the Mayo framework, claim 1 is ineligible as claim 1 does not recite additional elements which result in significantly more than the abstract idea itself.
The analysis above applies to all statutory categories of invention, independent claims 12, 18 remains only broadly and generally defined, with the claimed functionality paralleling that of the method claim 1. As such, claims 12, 18 are rejected for at least similar rationale as discussed above.
Dependent claims 2-11, 13-17, 19-20 not add “significantly more” to the abstract idea.  Additionally, Examiner notes Applicant’s admission that performing service data processing is likely understood by those of ordinary skill in the art, (see Arguments Page 17), and further underscores . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.  The closest prior art of record is Zhang (US 2017/0279925) Service Processing Method and Apparatus and Service Server that details processing a service order request for a user and a binding relationship list. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXIS W. CASEY
Primary Examiner
Art Unit 3625



/ALEXIS M CASEY/Primary Examiner, Art Unit 3625